Exhibit 10.2

 

EXECUTION VERSION

 

SALE AND CONTRIBUTION AGREEMENT

 

 

between

 

 

CAREY CREDIT INCOME FUND,
as Seller

 

 

and

 

 

HAMILTON FINANCE LLC,
as Purchaser

 

 

Dated as of December 17, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Other Terms

3

Section 1.3.

Computation of Time Periods

3

Section 1.4.

Interpretation

3

Section 1.5.

In this Agreement, unless a contrary intention appears:

3

 

 

 

ARTICLE II. CONVEYANCES OF TRANSFERRED ASSETS

4

 

 

 

Section 2.1.

Conveyances

4

Section 2.2.

Indemnification

6

Section 2.3.

Assignments

7

Section 2.4.

Delivery of Underlying Instruments

7

 

 

 

ARTICLE III. CONSIDERATION AND PAYMENT; REPORTING

7

 

 

 

Section 3.1.

Purchase Price

7

Section 3.2.

Payment of Purchase Price

7

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

8

 

 

 

Section 4.1.

Seller’s Representations and Warranties

8

Section 4.2.

Reaffirmation of Representations and Warranties by the Seller; Notice of Breach

12

 

 

 

ARTICLE V. COVENANTS OF THE SELLER

13

 

 

 

Section 5.1.

Covenants of the Seller

13

 

 

 

ARTICLE VI. CONDITIONS PRECEDENT

16

 

 

 

Section 6.1.

Conditions Precedent

16

 

 

 

ARTICLE VII. MISCELLANEOUS PROVISIONS

17

 

 

 

Section 7.1.

Amendments, Etc.

17

Section 7.2.

Governing Law: Submission to Jurisdiction

17

Section 7.3.

Notices

17

Section 7.4.

Severability of Provisions

18

Section 7.5.

Further Assurances

18

Section 7.6.

No Waiver; Cumulative Remedies

19

Section 7.7.

Counterparts

19

Section 7.8.

Binding Effect; Third-Party Beneficiaries

19

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.9.

Merger and Integration

19

Section 7.10.

Headings

19

Section 7.11.

Non-Petition

20

 

ii

--------------------------------------------------------------------------------


 

This SALE AND CONTRIBUTION AGREEMENT, dated as of December 17, 2015 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between Carey Credit Income Fund, a Delaware statutory trust, as
seller (in such capacity, the “Seller”) and Hamilton Finance LLC, a Delaware
limited liability company, as purchaser (in such capacity, the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser desires to purchase and receive substitutions of certain
loans and related assets existing on the Effective Date and from time to time
thereafter;

 

WHEREAS, the Seller may also wish to contribute certain loans and related
contracts to the capital of the Purchaser on the Effective Date and from time to
time on each Purchase Date;

 

WHEREAS, the Seller desires to sell, assign and contribute such loans and
related contracts to the Purchaser upon the terms and conditions hereinafter set
forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.                                 Definitions. As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined). All capitalized terms used herein but not defined herein shall have
the respective meanings specified in, or incorporated by reference into, the
Loan Agreement, dated as of the date hereof (as amended, supplemented or
otherwise modified and in effect from time to time, the “Loan Agreement”), by
and among the Purchaser, as borrower, JPMorgan Chase Bank, National Association,
as administrative agent, U.S. Bank National Association., as collateral agent,
as securities intermediary and as collateral administrator, and the agents and
lenders party from time to time thereto.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.

 

“Collection Account” means, collectively, each of the Euro Interest Collection
Account, the Euro Principal Collection Account, the GBP Interest Collection
Account, the GBP Principal Collection Account, the USD Interest Collection
Account and the USD Principal Collection Account.

 

“Convey” means to sell, transfer, assign, contribute, substitute or otherwise
convey assets hereunder.

 

--------------------------------------------------------------------------------


 

“Conveyance” means, as the context may require, the Initial Conveyance or a
Subsequent Conveyance.

 

“Excluded Amounts” means (i) any amount deposited into the Collection Account
with respect to any Portfolio Investment, which amount is attributable to the
reimbursement of payment by or on behalf of the Purchaser or Seller, as
applicable, of any Taxes, fee or other charge imposed by any Governmental
Authority on such Portfolio Investment or on any Related Security, (ii) any
interest or fees (including origination, agency, structuring, management or
other up-front fees) that are for the account of the Seller, (iii) any
reimbursement of insurance premiums, (iv) any escrows relating to Taxes,
insurance and other amounts in connection with Portfolio Investments which are
held in an escrow account for the benefit of the obligor and the secured party
pursuant to escrow arrangements under the related underlying instruments, (v) to
the extent paid using amounts other than Interest Proceeds, Principal Proceeds
and proceeds of Advances, any amount paid in respect of reimbursement for
expenses owed in respect of any Portfolio Investment pursuant to the related
underlying instrument or (vi) any amount deposited into the Collection Account
in error (including any amounts relating to any portion of an asset sold by the
Purchaser and occurring after the date of such sale).

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Conveyance” has the meaning set forth in Section 2.1(a).

 

“Payment Date” means each Subsequent Conveyance Date and the date of the Initial
Conveyance.

 

“Purchase Date” means each Subsequent Conveyance Date, the date of the Initial
Conveyance and the date of each Substitution.

 

“Purchase Notice” has the meaning set forth in Section 2.1(b).

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Related Security” means, with respect to each Portfolio Investment:

 

(a)                                 any property or other assets designated and
pledged or mortgaged as collateral to secure repayment of a Portfolio
Investment, all payments paid in respect thereof and all monies due, to become
due and paid in respect thereof accruing after the date of the applicable
Purchase and all liquidation proceeds thereof;

 

(b)                                 all guaranties, indemnities and warranties,
insurance policies, financing statements and other agreements or arrangements of
whatever character from time to time supporting or securing payment of any such
indebtedness;

 

(c)                                  all Interest Proceeds and Principal
Proceeds with respect to such Portfolio Investment and any of the foregoing;

 

2

--------------------------------------------------------------------------------


 

(d)                                 any guarantees or similar credit enhancement
for an obligor’s obligations under any Portfolio Investment, all UCC financing
statements or other filings relating thereto, including all rights and remedies,
if any, against any Related Security, including all amounts due and to become
due to the Purchaser thereunder and all rights, remedies, powers, privileges and
claims of the Purchaser thereunder (whether arising pursuant to the terms of
such agreement or otherwise available to the Purchaser at law or in equity);

 

(e)                                  all records with respect to such Portfolio
Investment and any of the foregoing; and

 

(f)                                   all recoveries and proceeds of the
foregoing.

 

“Repurchase Amount” has the meaning set forth in Section 5.1(n).

 

“Schedule of Portfolio Investments” has the meaning set forth in Section 2.1(a).

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Subsequent Conveyance” has the meaning set forth in Section 2.1(b).

 

“Subsequent Conveyance Date” has the meaning set forth in Section 2.1(b).

 

“Substitution” has the meaning set forth in Section 5.1(n)(ii).

 

“Transferred Assets” means, collectively, the Transferred Portfolio Investments
and Related Security Conveyed by the Seller to the Purchaser hereunder.

 

“Transferred Portfolio Investment” means each Portfolio Investment Conveyed from
the Seller to the Purchaser pursuant to the terms of this Agreement.

 

“Transfer Supplement” means the supplement to this Agreement between the Seller
and the Purchaser substantially in the form attached hereto as Exhibit A.

 

Section 1.2.                                 Other Terms. All accounting terms
not specifically defined herein shall be construed in accordance with generally
accepted accounting principles. All terms used in Article 9 of the UCC, and not
specifically defined herein, are used herein as defined in such Article 9. The
term “including” when used in this Agreement means “including without
limitation.”

 

Section 1.3.                                 Computation of Time Periods. Unless
otherwise stated in this Agreement, in the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.”

 

Section 1.4.                                 Interpretation. In this Agreement,
unless a contrary intention appears:

 

(i)                                     reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are permitted by the Loan Documents;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  reference to any gender includes each
other gender;

 

(iii)                               reference to day or days without further
qualification means calendar days;

 

(iv)                              unless otherwise stated, reference to any time
means New York time;

 

(v)                                 references to “writing” include printing,
typing, lithography, electronic or other means of reproducing words in a visible
form;

 

(vi)                              reference to any agreement (including any Loan
Document or underlying instrument), document or instrument means such agreement,
document or instrument as amended, modified, supplemented, replaced, restated,
waived or extended and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms of the other Loan Documents, and reference
to any promissory note includes any promissory note that is an extension or
renewal thereof or a substitute or replacement therefor;

 

(vii)                           reference to any requirement of law means such
requirement of law as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any Section or other
provision of any requirement of law means that provision of such requirement of
law from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such Section or other
provision; and

 

(viii)                        references to “including” means “including,
without limitation”.

 

ARTICLE II.

 

CONVEYANCES OF TRANSFERRED ASSETS

 

Section 2.1.                                 Conveyances.

 

(a)                                 On the terms and subject to the conditions
set forth in this Agreement, the Seller agrees to Convey to the Purchaser,
without recourse (except to the extent specifically provided herein) on the
Effective Date, and the Purchaser agrees to accept such Conveyance from the
Seller on the Effective Date (the “Initial Conveyance”), all of the Seller’s
right, title and interest in and to each Portfolio Investment listed on Schedule
A to this Agreement (as such schedule may be amended, supplemented, updated or
otherwise modified from time to time, the “Schedule of Portfolio Investments”)
(the Schedule of Portfolio Investments, as amended, supplemented, updated or
otherwise modified in connection with an Approval Request, Subsequent Conveyance
(as defined below), or otherwise, shall become part of the Schedule of Portfolio
Investments), together with all other Related Security and all proceeds of the
foregoing.

 

(b)                                 In the event the Purchaser agrees, from time
to time after the Effective Date, to acquire additional Portfolio Investments
(including Related Security) from the Seller, the Purchaser shall deliver an
Approval Request to the Administrative Agent in accordance with the Loan
Agreement and designating the date of the proposed Conveyance (a “Subsequent

 

4

--------------------------------------------------------------------------------


 

Conveyance Date”) and including a Transfer Supplement which shall include a
Schedule of Portfolio Investments identifying the Transferred Assets proposed to
be Conveyed. On the terms and subject to the conditions set forth in this
Agreement and the Loan Documents, the Seller shall Convey to the Purchaser,
without recourse (except to the extent specifically provided herein) and the
Purchaser shall accept such Conveyance, on the applicable Subsequent Conveyance
Date (each such Conveyance being herein called a “Subsequent Conveyance”), all
of the Seller’s right, title and interest in and to each Portfolio Investment
then reported by the Seller on the Schedule of Portfolio Investments attached to
the related Approval Request together with all other Related Security and all
proceeds of the foregoing.

 

(c)                                  It is the express intent of the Seller and
the Purchaser that each Conveyance of Transferred Assets by the Seller to the
Purchaser pursuant to this Agreement be construed as an absolute sale and/or
contribution of such Transferred Assets by the Seller to the Purchaser. Further,
it is not the intention of the Seller and the Purchaser that any Conveyance be
deemed a grant of a security interest in the Transferred Assets by the Seller to
the Purchaser to secure a debt or other obligation of the Seller. However, in
the event that, notwithstanding the intent of the parties, the Conveyances
hereunder shall be characterized as loans and not as sales and/or contributions,
then (i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and other applicable law and (ii) the
Conveyances by the Seller provided for in this Agreement shall be deemed to be,
and the Seller hereby grants to the Purchaser, a security interest in, to and
under all of the Seller’s right, title and interest in, to and under, whether
now owned or hereafter acquired, such Transferred Assets and all proceeds of the
foregoing. The Purchaser and its assignees shall have, with respect to such
Transferred Assets and other related rights, in addition to all the other rights
and remedies available to the Purchaser and its assignees and under the other
Loan Documents, all the rights and remedies of a secured party under any
applicable UCC.

 

The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a perfected security interest in favor of the Purchaser under applicable law and
will be maintained as such throughout the term of this Agreement. The Seller
represents and warrants that the Transferred Assets are being transferred with
the intention of removing them from the Seller’s estate pursuant to Section 541
of the Bankruptcy Code.  The Purchaser assumes all risk relating to nonpayment
or failure by the obligors to make any distributions owed by them under the
Transferred Assets.  Except with respect to breach of representations,
warranties and covenants expressly stated in this Agreement, the Seller assigns
each Transferred Asset “as is,” and makes no covenants, representations or
warranties regarding the Transferred Assets.

 

(d)                                 In connection with the Initial Conveyance,
the Seller agrees to file (or cause to be filed) on or prior to the Effective
Date, at its own expense, a financing statement or statements with respect to
the Transferred Assets Conveyed by the Seller hereunder from time to time
meeting the requirements of applicable state law in the jurisdiction of the
Seller’s organization to perfect and protect the interests of the Purchaser
created hereby under the UCC against all creditors of, and purchasers from, the
Seller, and to deliver a file-stamped copy of

 

5

--------------------------------------------------------------------------------


 

such financing statements or other evidence of such filings to the Purchaser as
soon as reasonably practicable after its receipt thereof.

 

(e)                                  The Seller agrees that from time to time,
at its expense, it will promptly execute and deliver all instruments and
documents and take all actions as may be reasonably necessary or as the
Purchaser may reasonably request, in order to perfect or protect the interest of
the Purchaser in the Transferred Assets Conveyed hereunder or to enable the
Purchaser to exercise or enforce any of its rights hereunder. Without limiting
the foregoing, the Seller will, in order to accurately reflect the Conveyances
contemplated by this Agreement, execute and file such financing or continuation
statements or amendments thereto or assignments thereof (as permitted pursuant
hereto) or other documents or instruments as may be reasonably requested by the
Purchaser and mark its master computer records (or related sub-ledger) noting
the Conveyance by the Purchaser of the Transferred Assets and the Lien of the
Collateral Agent (and, if applicable, the Collateral Trustee (as defined in the
Loan Agreement) pursuant to the Loan Documents. The Seller hereby authorizes the
Purchaser to file and, to the fullest extent permitted by applicable law the
Purchaser shall be permitted to file initial financing statements, continuation
statements and amendments thereto and assignments thereof without the Seller’s
further action; provided that the description of collateral contained in such
financing statements shall be limited to only Transferred Assets. Carbon,
photographic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement.

 

(f)                                   Each of the Seller and the Purchaser agree
that prior to the time of Conveyance of any Portfolio Investment hereunder, the
Purchaser has no rights to or claim of benefit from any Portfolio Investment (or
any interest therein) owned by the Seller.

 

(g)                                  The Transferred Assets acquired,
transferred to and assumed by the Purchaser from the Seller shall include the
Seller’s entitlement to any surplus or responsibility for any deficiency that,
in either case, arises under, out of, in connection with, or as a result of, the
foreclosure upon or acceleration of any such Transferred Assets (other than
Excluded Amounts).

 

Section 2.2.                                 Indemnification. Without limiting
any other rights which any such Person may have hereunder or under applicable
law, the Seller agrees to indemnify on a net after-tax basis (including, for
example, taking into account the deductibility of an applicable underlying
damage, loss, liability or related cost and expense) the Purchaser and its
successors, transferees, and assigns (including each Secured Party) and all
trustees, officers, directors, shareholders, controlling persons, employees and
agents of any of the foregoing (each of the foregoing Persons being individually
called an “Indemnified Party”), forthwith on demand, from and against any and
all actual and direct damages, losses, claims, liabilities and related
reasonable and documented out-of-pocket costs and expenses, including reasonable
and documented attorneys’ fees and disbursements for external counsel (all of
the foregoing being collectively called “Indemnified Amounts”) awarded against
or incurred by any of them arising out of any breach by the Seller of any of its
obligations hereunder or arising as a result of the failure of any
representation or warranty of the Seller herein to be true and correct on the
date such representation or warranty was made, excluding, however,
(a) Indemnified Amounts in respect of any Transferred Asset due to such
obligor’s creditworthiness, (b) Indemnified Amounts payable to an Indemnified
Party to the extent determined by a court of competent jurisdiction to have

 

6

--------------------------------------------------------------------------------


 

resulted from gross negligence, bad faith, willful misconduct, fraud or reckless
disregard on the part of any Indemnified Party or its agent or subcontractor,
(c) except as otherwise specifically provided herein, non-payment by any obligor
of an amount due and payable with respect to a Transferred Asset, (d) any
Excluded Taxes and any Taxes indemnifiable under the Loan Agreement, 
(e) Indemnified Amounts resulting from the performance or non-performance of the
Portfolio Investments and (f) any punitive, indirect, consequential, special
damages, lost profits or other similar damages.

 

Section 2.3.                                 Assignments. The Seller and the
Purchaser acknowledge and agree that, solely for administrative convenience, any
transfer document or assignment agreement required to be executed and delivered
in connection with the transfer of a Transferred Asset in accordance with the
terms of the related underlying instruments may reflect that (i) the Seller (or
any Affiliate or third party from whom the Seller or the applicable Affiliate
may purchase Transferred Asset) is assigning such Transferred Asset directly to
the Purchaser or (ii) the Purchaser is acquiring such Transferred Asset at the
closing of such Transferred Asset.

 

Section 2.4.                                 Delivery of Underlying
Instruments.  With respect to each Portfolio Investment Conveyed hereunder as
part of the Transferred Assets, within the time period required for delivery
thereof under the Loan Agreement, the Seller will deliver or cause to be
delivered to the Purchaser or will deliver, on behalf of the Purchaser, or cause
to be delivered to the Collateral Agent each underlying instrument required to
be delivered for such Portfolio Investment.

 

ARTICLE III.

 

CONSIDERATION AND PAYMENT; REPORTING

 

Section 3.1.                                 Purchase Price. The purchase price
(the “Purchase Price”) with respect to each Transferred Asset that is Conveyed
on each Purchase Date shall be a dollar amount equal to the fair market value
(as agreed upon between the Seller and the Purchaser at the time of such
Conveyance) of such Transferred Asset as of such date.

 

Section 3.2.                                 Payment of Purchase Price. The
Purchase Price for the Transferred Assets Conveyed shall be paid on the related
Purchase Date at the option of the Seller (a) by payment in cash in immediately
available funds in an amount not greater than the sum of (i) the proceeds of
Advances made to the Purchaser with respect to such Portfolio Investments to be
Conveyed on such Purchase Date and (ii) amounts constituting Principal Proceeds
in the Collection Account that may be utilized for reinvestment pursuant to the
Loan Agreement or (b) by the Seller making a capital contribution to the
Purchaser in an amount equal to the unpaid portion of the Purchase Price, or
(c) any combination of the foregoing (a) and (b).  With respect to
Substitutions, the Seller shall make on the related Substitution Date a capital
contribution to the Purchaser in an amount equal to the excess of the Purchase
Price of the Substitute Portfolio Investments over the fair market value of the
replaced Portfolio Investments.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.                                 Seller’s Representations and
Warranties. The Seller represents and warrants to the Purchaser as of the
Effective Date and as of each Purchase Date (or, if such representation or
warranty is limited to a specific date, such specific date):

 

(a)                                 Organization and Good Standing. The Seller
is a Delaware statutory trust duly formed, validly existing and in good standing
under the laws of the State of Delaware and is duly qualified to do business,
and is in good standing, in every jurisdiction in which the nature of its
business and the performance of its obligations hereunder and under the other
Loan Documents to which it is a party requires it to be so qualified, except
where the failure to be so qualified or in good standing would not reasonably be
expected to have a material adverse effect on (i) its ability to perform its
obligations under this Agreement, (ii) the validity or enforceability of the
Transferred Assets and the Related Security or (iii) its ability to perform its
obligations under the other Loan Documents to which it is a party.

 

(b)                                 Power and Authority. The Seller has the
power and authority to own, pledge, mortgage, operate and convey the Transferred
Assets, to conduct its business as now, or proposed to be, conducted and to
execute and deliver this Agreement and the Loan Documents to which it is a party
and to perform the transactions contemplated hereby and thereby.

 

(c)                                  Authorization; Contravention. The
execution, delivery and performance by the Seller of this Agreement, each other
Loan Document to which it is a party and all other agreements, instruments and
documents which may be delivered by it pursuant hereto or thereto and the
transactions contemplated hereby and thereby (i) have been duly authorized by
all necessary action on the part of the Seller and (ii) except where such
violation would not reasonably be expected to have a material adverse effect,
will not violate any provisions of applicable law or regulation or any
applicable order of any court or regulatory body and will not result in the
breach of, or constitute a default, or require any consent, under any material
agreement, instrument or document to which it is a party or by which it or any
of its property may be bound or affected.

 

(d)                                 Execution and Delivery. This Agreement and
each other Loan Document to which the Seller is a party have been duly executed
and delivered by the Seller.

 

(e)                                  Governmental Authorization. No approval,
consent of, notice to, filing with or permits, licenses, qualifications or other
action by any Governmental Authority having jurisdiction over it or its
properties is required or necessary (i) for the conduct of the Seller’s business
as currently conducted, for the ownership, use, operation or maintenance of its
properties and for the due execution, delivery and performance by the Seller of
this Agreement or any of the Loan Documents to which it is a party, (ii) for the
perfection of or the exercise by each of the Company and the Administrative
Agent of any of its rights or remedies under the Loan Documents or hereunder, or
(iii) to ensure the legality, validity, or enforceability of this Agreement in
any jurisdiction in which the Seller does business, in each case other than
(A) consents, notices, filings and other actions which have been obtained or
made (or will be

 

8

--------------------------------------------------------------------------------


 

obtained or made substantially simultaneously with the Effective Date), and
continuation statements and renewals in respect thereof and (B) where the lack
of such consent, notice, filing or other action would not have a material
adverse effect on its ability to perform its obligations hereunder and under the
Loan Documents to which it is a party.

 

(f)                                   Legality; Validity; Enforceability.
Assuming due authorization, execution and delivery by each other party hereto
and thereto, this Agreement and each other Loan Document to which it is a party
is the legal, valid and binding obligation of the Seller enforceable against the
Seller in accordance with its respective terms, except as such enforceability
may be limited by (A) bankruptcy, insolvency, reorganization, or other similar
laws affecting the enforcement of creditors’ rights generally, (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (C) implied
covenants of good faith and fair dealing.

 

(g)                                  No Litigation. There are no proceedings or
investigations pending or, to its knowledge, threatened against the Seller,
before any court or Governmental Authority having jurisdiction over it or its
properties (A) asserting the invalidity of this Agreement or any of the other
Loan Documents, (B) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any of the other Loan Documents,
(C) seeking any determination or ruling that might materially and adversely
affect the performance by the Purchaser of its obligations under, or the
validity or enforceability of, this Agreement or any of the other Loan
Documents, (D) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on any of the Transferred Assets or
(E) seeking to impose any excise, franchise, transfer or similar tax upon the
conveyance of the Transferred Assets hereunder.

 

(h)                                 Legal Compliance. The Seller has complied
and will comply in all material respects with all Applicable Laws, judgments,
agreements with governmental authorities, decrees and orders with respect to its
business and properties and the Transferred Assets.

 

(i)                                     Taxes. The Seller has timely filed all
federal and other material Tax returns (foreign, federal, state, local and
otherwise) required to be filed by it relating to the Transferred Assets and has
paid all federal and other material Taxes due and payable by it relating to the
Transferred Assets (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Seller). It is not liable for taxes with respect to the Transferred Assets
payable by any other Person. No Tax lien or similar Adverse Claim has been
filed, and no claim has been filed or is being asserted, with respect to any Tax
relating to the Transferred Assets. Any taxes, fees and other governmental
charges payable by the Seller in connection with the transactions contemplated
by this Agreement and the execution and delivery of this Agreement have been
paid or shall have been paid if and when due.

 

(j)                                    Place of Business. The principal place of
business and chief executive office of the Seller, and the offices where the
Seller keeps all its records, are located at its address specified in
Section 7.3, or such other locations notified to the Purchaser in accordance

 

9

--------------------------------------------------------------------------------


 

with this Agreement in jurisdictions where all action required by the terms of
this Agreement has been taken and completed. There are currently no, and during
the past four months (or such shorter time as the Seller has been in existence)
there have not been, any other locations where the Seller is located (as that
term is used in the UCC of the jurisdiction where such principal place of
business is located).

 

(k)                                 Ownership; Security Interest.

 

(i)                                     In the event that, notwithstanding the
intent of the parties, the Conveyances hereunder shall be characterized as loans
and not as sales and/or contributions, then this Agreement creates a valid and
continuing Lien on the Transferred Assets in favor of the Purchaser and the
Collateral Agent, as assignee, for the benefit of the Secured Parties, which
security interest is validly perfected under Article 9 of the UCC (to the extent
such security interest may be perfected under such article), and is enforceable
as such against creditors of and purchasers from the Company; the Transferred
Assets are comprised of Instruments, Security Entitlements, General Intangibles,
Certificated Securities, Uncertificated Securities, Securities
Accounts, Investment Property and Proceeds and such other categories of
collateral under the applicable UCC as to which the Seller has complied with its
obligations as set forth herein; the Seller has received all consents and
approvals required by the terms of any Portfolio Investment to the sale and
granting of a security interest in the Portfolio Investments hereunder to the
Purchaser and the Collateral Agent, as assignee on behalf of the Secured
Parties; the Seller has taken all necessary steps to file or authorize the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under Applicable Law in order to perfect the
security interest in that portion of the Transferred Assets in which a security
interest may be perfected by filing pursuant to Article 9 of the UCC as in
effect in New York; all original executed copies of each underlying promissory
note constituting or evidencing any Transferred Asset have been or, subject to
the delivery requirements contained in the Loan Documents, will be delivered to
the Purchaser or its designee; none of the underlying promissory notes that
constitute or evidence the Portfolio Investments has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Purchaser and the Collateral Agent, as assignee on behalf
of the Secured Parties; with respect to a Transferred Asset that constitutes a
Certificated Security, such certificated security has been delivered to the
Purchaser or its designee and, if in registered form, has been specially
Indorsed (within the meaning of the UCC) to the Securities Intermediary or in
blank by an effective Indorsement or has been registered in the name of the
Securities Intermediary upon original issue or registration of transfer by the
Seller of such Certificated Security; in the case of an Uncertificated Security,
by causing the Securities Intermediary or its designee to become the registered
owner of such uncertificated security; and, in the case of Euro Investments and
GBP Investments, such Portfolio Investment has been delivered in accordance with
the requirements of the Security Deed.

 

(l)                                     Fair Consideration; No Avoidance for
Portfolio Investment Payments. With respect to each Transferred Portfolio
Investment sold, substituted or contributed hereunder, the Seller sold,
substituted or contributed such Transferred Portfolio Investment to the
Purchaser in exchange for payment, made in accordance with the provisions of
this Agreement, in an amount which constitutes fair consideration and reasonably
equivalent value. Each such Conveyance referred to in the preceding sentence
shall not have been made for or on account of

 

10

--------------------------------------------------------------------------------


 

an antecedent debt owed by the Seller to the Purchaser. In addition, no such
Conveyance shall have been made with the intent to hinder or delay payment to or
defraud any creditor of the Seller.

 

(m)                             Eligibility of Transferred Portfolio
Investments. Each Transferred Portfolio Investment Conveyed hereunder, at the
time of such Conveyance, meets all of the Eligibility Criteria and shall not
cause the Concentration Limitations to not be satisfied (in each case, unless
otherwise consented to by the Administrative Agent in accordance with the Loan
Agreement). As of each Purchase Date, Schedule A is an accurate and complete
listing of all the Transferred Portfolio Investments and other Transferred
Assets hereunder as of such Purchase Date.

 

(n)                                 Adequate Capitalization; No Insolvency. The
Seller is adequately capitalized and will not become insolvent after giving
effect to the transactions contemplated by this Agreement and the Loan
Documents. The Seller is adequately capitalized for its business as proposed to
be conducted in the foreseeable future and does not expect the commencement of
any insolvency, bankruptcy or similar proceedings or the appointment of a
receiver, liquidator or similar official in respect of its assets. The Seller
executed and delivered each of the Loan Documents to which it is a party for
fair consideration and without the intent to hinder, delay or defraud any of its
creditors or any other Person.

 

(o)                                 True and Complete Information. All
information heretofore or hereafter furnished by or on behalf of the Seller in
writing to any Lender, the Collateral Agent or the Administrative Agent in
connection with this Agreement, the other Loan Documents, the Transferred
Assets, or any transaction contemplated hereby is and will be (when taken as a
whole) true, correct and complete in all material respects; provided that, to
the extent any such information was furnished to the Seller by any third party
or was not prepared by or under the direction of the Seller, such information is
as of its delivery date true, correct and complete in all material respects to
the knowledge of the Seller.

 

(p)                                 Payment in Full. The Seller had no actual
knowledge at the time of Conveyance of a Transferred Asset of any fact which
leads it to expect that any payments on such Transferred Asset will not be paid
in full when due or to expect any other material adverse effect on (A) the
performance by the Seller of its obligations under this Agreement or any of the
Loan Documents to which it is a party, (B) the validity or enforceability of
this Agreement or any of the Loan Documents to which it is a party, or (C) the
Transferred Assets or the interests of the Seller therein.

 

(q)                                 No Brokers or Finders. No broker or finder
acting on behalf of the Seller was employed or utilized in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby and the Seller has no obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

 

(r)                                    Restricted Payments. The Seller shall not
cause or permit the Purchaser to make any payments or distributions which would
be in violation of the Loan Documents.

 

11

--------------------------------------------------------------------------------


 

(s)                                   Special Purpose Entity. The Purchaser is
an entity with assets and liabilities separate and distinct from those of the
Seller and any Affiliates thereof, and the Seller hereby acknowledges that the
Administrative Agent, the Lenders and the other Secured Parties are entering
into the transactions contemplated by the Loan Documents in reliance upon the
Purchaser’s identity as a legal entity that is separate from the Seller and from
each other Affiliate of the Seller. Therefore, from and after the date of
execution and delivery of this Agreement, the Seller shall take all reasonable
steps, including all steps that the Purchaser or the Administrative Agent may
from time to time reasonably request, to maintain the Purchaser’s identity as a
legal entity that is separate from the Seller and from each other Affiliate of
the Seller, and to make it manifest to third parties that the Purchaser is an
entity with assets and liabilities distinct from those of the Seller and each
other Affiliate thereof and not just a division of the Seller or any such other
Affiliate, including ensuring that each of the Seller and the Purchaser
respectively will pay from its funds and assets all obligations and indebtedness
incurred by it.

 

(t)                                    Set—Off, etc. At the time of Conveyance
of a Transferred Asset and to the knowledge of the Seller after reasonable
inquiry, such Transferred Asset has not been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set—off or modified by the Seller or by the
obligor thereof, and at such time such Transferred Asset is not subject to
compromise, adjustment, extension, satisfaction, subordination, rescission,
set—off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning such Transferred Asset or otherwise, by the Seller or by the obligor
with respect thereto, except, in each case, for amendments, extensions and
modifications, if any, to such Transferred Asset otherwise permitted under the
Loan Documents.

 

(u)                                 No Fraud. Each Portfolio Investment Conveyed
hereunder was originated without any fraud or material misrepresentation by the
Seller or, to the Seller’s knowledge, on the part of the related obligor.

 

(v)                                 Good Title to Transferred Assets.  The
Seller has not assigned, pledged, or otherwise conveyed or encumbered any
interest in the Transferred Assets to any other person, which assignment,
pledge, conveyance or encumbrance remains effective as of the applicable
Purchase Date.  Immediately prior to the purchase of any of the Transferred
Assets by the Purchaser from the Seller, such Transferred Assets are free and
clear of any lien, encumbrance or impediment to transfer created by Seller
(including any “adverse claim” as defined in Section 8-102(a)(1) of the Uniform
Commercial Code), and the Seller is the sole record and beneficial owner of and
has good and marketable title to and the right to sell and transfer such
Transferred Assets to the Purchaser and, upon transfer of such Transferred Asset
to the Purchaser, the Purchaser shall be the sole owner of such Transferred
Assets free of any adverse claim created by the Seller.

 

(w)                               No Default.  Except as otherwise permitted by
the Loan Agreement, no default shall have occurred and be continuing with
respect to any Transferred Asset as of the applicable Purchase Date.

 

Section 4.2.                                 Reaffirmation of Representations
and Warranties by the Seller; Notice of Breach. On the Effective Date and on
each Purchase Date, the Seller, by accepting the proceeds of such Conveyance,
shall be deemed to have certified that all representations and warranties

 

12

--------------------------------------------------------------------------------


 

described in Section 4.1 are true and correct (in the case of clauses (a), (b),
(c), (e), (g), (h), (i), (j) and (o), in all material respects) on and as of
such day as though made on and as of such day (or, if such representation or
warranty is limited to a specific date, such specific date). The representations
and warranties set forth in Section 4.1 shall survive (i) the Conveyance of the
Transferred Assets to the Purchaser, (ii) the termination of the rights and
obligations of the Purchaser and the Seller under this Agreement and (iii) the
termination of the rights and obligations of the Purchaser under the Loan
Agreement. Upon discovery by an officer of the Purchaser or the Seller of a
breach of any of the foregoing representations and warranties in any material
respect, the party discovering such breach shall give prompt written notice to
the other and to the Administrative Agent.

 

ARTICLE V.

 

COVENANTS OF THE SELLER

 

Section 5.1.                                 Covenants of the Seller. The Seller
hereby covenants and agrees with the Purchaser that, from the date hereof, and
until all amounts owed by the Seller pursuant to this Agreement have been paid
in full (other than as expressly survive the termination of this Agreement),
unless the Purchaser otherwise consents in writing:

 

(a)                                 Compliance with Agreements and Applicable
Laws. The Seller shall perform each of its obligations under this Agreement and
the other Loan Documents to which it is a party and comply with all Applicable
Laws, including those applicable to the Transferred Portfolio Investments and
all proceeds thereof, except to the extent that the failure to so comply would
not reasonably be expected to have a material adverse effect on (i) its ability
to perform its obligations under the Loan Documents to which it is a party,
(ii) its assets, operations, properties, financial condition, or business or
(iii) the validity or enforceability of this Agreement or any of the other Loan
Documents.

 

(b)                                 Maintenance of Existence and Conduct of
Business. The Seller shall: (i) do or cause to be done all things necessary to
(A) preserve and keep in full force and effect its existence as a corporation
and maintain its rights and franchises in its jurisdiction of formation and
(B) qualify and remain qualified as a foreign corporation in good standing and
preserve its rights and franchises in each jurisdiction in which the failure to
so qualify and remain qualified and preserve its rights and franchises would
reasonably be expected to have a material adverse effect on its assets,
operations, properties, financial condition, or business; (ii) continue to
conduct its business substantially as now conducted or as otherwise permitted
hereunder and under its organizational documents; and (iii) at all times
maintain, preserve and protect all of its licenses, permits, charters and
registrations in each case except where the failure to maintain such liens,
permits, charters and registrations would not reasonably be expected to have a
material adverse effect on its assets, operations, properties, financial
condition, or business.

 

(c)                                  Cash Management Systems: Deposit of
Collections. The Seller shall transfer, or cause to be transferred, all Interest
Proceeds and Principal Proceeds received by the Seller to the appropriate
Account by the close of business on the Business Day following the date such
amounts are received.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Books and Records. The Seller shall keep
proper books of record and account in which full and correct entries shall be
made of all transactions with the Purchaser and the assets and business of the
Seller related to its obligations under this Agreement or any Transferred Assets
or assets proposed to be transferred in accordance with GAAP, maintain and
implement administrative and operating procedures necessary to fulfill its
obligations hereunder; and keep and maintain all documents, books, records and
other information necessary or reasonably advisable and relating to the
Transferred Assets prior to their Conveyance hereunder for the collection of all
Transferred Assets.

 

(e)                                  Accounting of Purchases. Other than for tax
and accounting purposes, the Seller will not account for or treat the
transactions contemplated hereby in any manner other than as a sale or
contribution of the Transferred Assets by the Seller to the Purchaser; provided
that, solely for federal income tax reporting purposes, the Purchaser is treated
as a “disregarded entity” and, therefore, the Conveyance of Transferred Assets
by the Seller to the Purchaser hereunder will not be recognized.

 

(f)                                   Taxes. The Seller will file on a timely
basis all federal and other material Tax returns required to be filed and will
pay all federal and other material Taxes due and payable by it (other than any
amount the validity of which is contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are
provided on the books of the Seller).

 

(g)                                  ERISA. The Seller shall not, and shall not
cause or permit any of its Affiliates to, cause or permit to occur an event that
results in the imposition of a Lien on its interest, if any, in any Transferred
Asset under Section 412 of the IRC or Section 303(K) or 4068 of ERISA.

 

(h)                                 Liens. The Seller shall not create, incur,
assume or permit to exist any Lien on or with respect to any of its rights under
any of the Loan Documents (other than the Lien covering this Agreement and
existing on the Effective Date, which has been disclosed to the Administrative
Agent) or on or with respect to any of its rights in the Transferred Assets, in
each case other than Permitted Liens. For the avoidance of doubt, this
Section 5.1(h) shall not apply to any property retained by the Seller and not
Conveyed or purported to be Conveyed hereunder.

 

(i)                                     Change of Name, Etc. The Seller shall
not change its name, or name under which it does business, in any manner that
would make any financing statement or continuation statement filed by the Seller
or the Purchaser pursuant hereto (or by the Administrative Agent on behalf of
the Seller or Purchaser) in accordance with Section 2.1(c) seriously misleading
or change its jurisdiction of organization, unless the Seller shall have given
the Purchaser at least 10 days prior written notice thereof, and shall promptly
file appropriate amendments to all previously filed financing statements and
continuation statements.

 

(j)                                    Sale Characterization. The Seller shall
not make statements or disclosures, or treat the transactions contemplated by
this Agreement (other than for tax or accounting purposes) in any manner other
than as a true sale, contribution or absolute assignment of the title to and
sole record and beneficial ownership interest of the Transferred Portfolio
Investments Conveyed or purported to be Conveyed hereunder; provided that the
Seller may consolidate the

 

14

--------------------------------------------------------------------------------


 

Purchaser and/or its properties and other assets for accounting purposes in
accordance with GAAP.

 

(k)                                 Commingling. The Seller shall not, and shall
not permit any of its Affiliates to, deposit or permit the deposit of any funds
that do not constitute Collections or other proceeds of any Portfolio
Investments into the Collection Account or permit its assets to be commingled
with those of any subsidiary of the Seller or such Affiliate.

 

(l)                                     Nonconsolidation & True Sale Opinion.
The Seller shall not take any action contrary to the “Assumptions and Facts”
section in the opinions of Dechert LLP, delivered in connection with the Loan
Agreement, relating to certain nonconsolidation and true sale matters.

 

(m)                             Obligations with Respect to Transferred Assets. 
The Seller hereby retains and undertakes to perform, pay or discharge in
accordance with the terms and conditions under such Portfolio Investments all of
the obligations of the holder of the Transferred Asset to the extent such
obligations arose or accrued prior to the effectiveness of such transfer. 
Except as may otherwise have been agreed to between the parties with respect to
any particular Transferred Asset, (i) the Seller hereby represents, warrants and
agrees that any amounts received by it with respect to any Transferred Asset and
which accrue from and after the effectiveness of the transfer of such
Transferred Asset shall be held in trust for the benefit of and shall be
promptly remitted to the Purchaser upon receipt thereof, and (ii) the Purchaser
hereby represents, warrants and agrees that any amounts received by it with
respect to a Transferred Asset which accrue with respect to the period prior to
the effectiveness of such transfer of such Transferred Asset shall be held in
trust for the benefit of and shall be promptly remitted to the Seller upon
receipt thereof.

 

(n)                                 Repurchase; Substitution; Repurchase Limits.

 

(i)                                     Each party to this Agreement shall give
notice to the other party promptly, in writing, upon the discovery of any breach
of the Seller’s representations and warranties with respect to any Transferred
Asset made pursuant to Section 4.1(k), Section 4.1(l), Section 4.1(m),
Section 4.1(p), Section 4.1(t), Section 4.1(u), Section 4.1(v) or
Section 4.1(w) hereof on the date of any Conveyance or Subsequent Conveyance
Date, as applicable, which has a material adverse effect on the interest of the
Purchaser in such Transferred Portfolio Investment (each such Transferred
Portfolio Investment, a “Warranty Portfolio Investment”).  In the event of such
a material breach, the Seller shall, no later than 30 days after knowledge of
such breach on the part of Seller, (x) repurchase any affected Transferred
Portfolio Investment from the Purchaser at an amount equal to (i) the purchase
price paid by the Purchaser for such Transferred Portfolio Investment (excluding
purchased accrued interest and original issue discount) less all payments of
principal received in connection with such Transferred Portfolio Investment
since the applicable Purchase Date and (ii) all accrued and unpaid interest
thereon (the “Repurchase Amount”) or (y) substitute for such affected
Transferred Portfolio Investment one or more Portfolio Investments with a Market
Value at least equal to the Repurchase Amount of the Transferred Portfolio
Investment being replaced; provided that, no such repayment or substitution
shall be required to be made if such breach of Seller’s representations and
warranties relating to such Transferred Portfolio Investment shall have been
cured before the expiration of such 30 day period.

 

15

--------------------------------------------------------------------------------


 

(ii)                                  The Seller shall have the right, but not
the obligation, subject to the prior written consent of the Administrative Agent
and the Purchaser, in each case, in its sole discretion, to substitute one or
more Portfolio Investments (a “Substitute Portfolio Investment”) for a Portfolio
Investment (each such act, a “Substitution”), in each case pursuant to and in
accordance with the Loan Agreement.

 

(iii)                               Notwithstanding anything to the contrary in
this Agreement, in no event shall the aggregate outstanding balance of Portfolio
Investments in the Portfolio subject to a Substitution, together with the
aggregate outstanding balance of Portfolio Investments sold to the Parent or its
Affiliates by the Company (in each case other than in connection with the sale
or Substitution of a Warranty Portfolio Investment), exceed 20% of the Net
Purchased Loan Balance measured as of the date of such sale or Substitution;
provided further that, in no event shall the aggregate outstanding balance of
Portfolio Investments in the Portfolio that are in default and subject to a
Substitution, together with the aggregate outstanding balance of Portfolio
Investments that are in default and sold to the Parent or its Affiliates by the
Company (in each case other than in connection with the sale or Substitution of
a Warranty Portfolio Investment), exceed 10% of the Net Purchased Loan Balance
measured as of the date of such sale or Substitution.

 

ARTICLE VI.

 

CONDITIONS PRECEDENT

 

Section 6.1.                                 Conditions Precedent. The
obligations of the Purchaser to pay the Purchase Price for the Transferred
Assets sold on the Effective Date and any Purchase Date shall be subject to the
satisfaction of the following conditions:

 

(a)                                 All representations and warranties of the
Seller contained in this Agreement shall be true and correct in all material
respects on such Purchase Date;

 

(b)                                 All information concerning the Transferred
Assets provided to the Purchaser and the Administrative Agent shall be true and
correct, when taken as a whole, in all material respects as of such Purchase
Date; provided that, to the extent any such information was furnished to the
Seller by any third party or was not prepared by or under the direction of the
Seller, such information is as of its delivery date true, correct and complete
in all material respects to the knowledge of the Seller as of such Purchase
Date;

 

(c)                                  The Seller shall have performed in all
material respects all other obligations required to be performed by the
provisions of this Agreement and the other Loan Documents to which it is a
party;

 

(d)                                 The Seller shall have either filed or caused
to be filed the financing statement(s) required to be filed pursuant to
Section 2.1(c);

 

(e)                                  All organizational and legal proceedings,
and all instruments in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall be reasonably satisfactory in form
and substance to the Purchaser, and the Purchaser shall have

 

16

--------------------------------------------------------------------------------


 

received from the Seller copies of all documents (including records of corporate
proceedings) relevant to the transactions herein contemplated as the Purchaser
may reasonably have requested;

 

(f)                                   The applicable Transfer Supplement shall
be duly executed by the Seller and the Purchaser; and

 

(g)                                  The Portfolio Investments constituting the
Transferred Assets and any applicable transfer documents that are requested by
the Administrative Agent shall be delivered to the Administrative Agent (or
otherwise at the direction of the Purchaser).

 

ARTICLE VII.

 

MISCELLANEOUS PROVISIONS

 

Section 7.1.                                 Amendments, Etc. This Agreement and
the rights and obligations of the parties hereunder may not be amended,
supplemented, waived or otherwise modified except in an instrument in writing
signed by the Purchaser and the Seller and consented to in writing by the
Administrative Agent. Any Conveyance executed in accordance with the provisions
hereof shall not be considered an amendment or modification to this Agreement.

 

Section 7.2.                                 Governing Law: Submission to
Jurisdiction.

 

(a)                                 THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 Each party hereto hereby irrevocably submits
to the non-exclusive jurisdiction of any New York State or Federal court sitting
in New York City in any action or proceeding arising out of or relating to the
Loan Documents, and each party hereto hereby irrevocably agrees that all claims
in respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

Section 7.3.                                 Notices. All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing (including by electronic mail or other electronic messaging system).
All such notices and other communications shall be deemed to have been duly
given when transmitted by facsimile, electronic mail or personally delivered or,
in the case of a mailed notice, upon receipt, in each case given or addressed as
set forth below:

 

(a)                                 in the case of the Purchaser:

 

Hamilton Finance LLC

c/o Carey Credit Income Fund

50 Rockefeller Plaza

 

17

--------------------------------------------------------------------------------


 

New York, New York 10020

Attention: Chief Financial Officer

Telephone: (212) 492-8990

Facsimile: (212) 492-8922

Email: psaintpierre@wpcarey.com and bwilliams@wpcarey.com

 

(b)                                 in the case of the Seller:

 

Carey Credit Income Fund

50 Rockefeller Plaza

New York, New York 10020

Attention: Chief Financial Officer

Telephone: (212) 492-8990

Facsimile: (212) 492-8922

Email: psaintpierre@wpcarey.com and bwilliams@wpcarey.com

 

(in each case, with a copy to the Administrative Agent at the address for notice
provided under the Loan Agreement).

 

Either party to this Agreement may alter the address to which communications or
copies are to be sent to it by giving notice of such change of address in
conformity with the provisions of this Section 7.3.

 

Section 7.4.                                 Severability of Provisions. If any
one or more of the covenants, agreements, provisions or terms of this Agreement
shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 

Section 7.5.                                 Further Assurances.

 

(a)                                 The Purchaser and the Seller each agree that
at any time and from time to time, at its expense and upon reasonable request of
the Administrative Agent or the Collateral Agent, it shall promptly execute and
deliver all further instruments and documents, and take all reasonable further
action, that is necessary or desirable to perfect and protect the Conveyances
and security interests granted or purported to be granted by this Agreement or
to enable the Collateral Agent or any of the Secured Parties to exercise and
enforce its rights and remedies under this Agreement with respect to any
Collateral.

 

(b)                                 The Purchaser and the Seller agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments reasonably requested by the other party more fully to effect the
purposes of this Agreement and the other Loan Documents, including the execution
of any financing statements or continuation statements or equivalent documents
relating to the Transferred Portfolio Investments for filing under the
provisions of the UCC or other laws of any applicable jurisdiction.

 

18

--------------------------------------------------------------------------------


 

(c)                                  The Purchaser and the Seller hereby
severally authorize the Collateral Agent, upon receipt of written direction from
the Administrative Agent, to file one or more financing or continuation
statements, and amendments thereto, relating to all or any part of the
Transferred Assets.

 

(d)                                 The Seller shall furnish to the Collateral
Agent and the Administrative Agent from time to time such statements and
schedules further identifying and describing the Related Security and such other
reports in connection with the Transferred Assets as the Collateral Agent
(acting solely at the Administrative Agent’s request) or the Administrative
Agent may reasonably request, all in reasonable detail.

 

Section 7.6.                                 No Waiver; Cumulative Remedies. No
failure to exercise and no delay in exercising, on the part of the Purchaser,
the Seller or the Administrative Agent, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privilege
provided by law.

 

Section 7.7.                                 Counterparts. This Agreement may be
executed in two or more counterparts including telecopy transmission thereof
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or e-mail in portable document format (.pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 7.8.                                 Binding Effect; Third-Party
Beneficiaries. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns.

 

The Seller hereby acknowledges that (a) the Collateral Agent is the beneficiary
of a collateral assignment of this Agreement pursuant to Section 8.02 of the
Loan Agreement, and (b) the Collateral Agent for the benefit of the Secured
Parties shall be an express third party beneficiary of the Purchaser’s rights
hereunder, including but not limited to the Purchaser’s right to indemnification
set forth in Section 2.2, subject to each of the limitations, restrictions and
conditions set forth in Article VIII of the Loan Agreement with respect to the
collateral assignment of this Agreement; provided that, such collateral
assignment and such third party beneficiary rights shall automatically terminate
upon the irrevocable payment in full of the Secured Obligations (other than
contingent indemnity obligations as to which no claim has been made) and the
termination of the Financing Commitments in full.

 

Section 7.9.                                 Merger and Integration.  Except as
specifically stated otherwise herein, this Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement.

 

Section 7.10.                          Headings.  The headings herein are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

 

19

--------------------------------------------------------------------------------


 

Section 7.11.                          Non-Petition. The Seller hereby agrees
not to commence, or join in the commencement of, any proceedings in any
jurisdiction for the bankruptcy, winding-up or liquidation of the Purchaser or
any similar proceedings, in each case prior to the date that is one year and one
day (or if longer, any applicable preference period plus one day) after the
payment in full of all amounts owing to the Secured Parties under the Loan
Documents.  The Purchaser may seek and obtain specific performance of such
restrictions (including injunctive relief), including, without limitation, in
any bankruptcy, winding-up, liquidation or similar proceedings.  The Purchaser
shall promptly object to the institution of any bankruptcy, winding-up,
liquidation or similar proceedings against it and take all necessary or
advisable steps to cause the dismissal of any such proceeding; provided that
such obligation shall be subject to the availability of funds therefor.  Nothing
in this Section 7.11 shall limit the right of any party hereto to file any claim
or otherwise take any action with respect to any proceeding of the type
described in this Section that was instituted against the Purchaser by any
Person other than a party hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

 

CAREY CREDIT INCOME FUND,

 

as Seller

 

 

 

 

 

By:

/s/ Paul Saint-Pierre

 

 

Name: Paul Saint-Pierre

 

 

Title: Chief Financial Officer

 

 

 

 

 

HAMILTON FINANCE LLC,

 

as Purchaser

 

 

 

By: Carey Credit Income Fund, its Designated Manager

 

 

 

 

 

By:

/s/ Paul Saint-Pierre

 

 

Name: Paul Saint-Pierre

 

 

Title: Chief Financial Officer

 

Signature Page to the Sale and Contribution Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

 

SCHEDULE OF PORTFOLIO INVESTMENTS

 

Issuer
Description

 

Security Description

 

Par
Amount

 

Market
Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TRANSFER SUPPLEMENT

 

THIS TRANSFER SUPPLEMENT TO THE SALE AND CONTRIBUTION AGREEMENT (this “Transfer
Supplement”), dated as of [INSERT DATE], by and between Carey Credit Income Fund
(the “Seller”) and Hamilton Finance LLC (the “Purchaser”).  Except as otherwise
expressly provided herein or unless the context otherwise requires, all
capitalized terms used herein shall have the meanings attributed to them in the
Sale and Contribution Agreement, dated as of December 17, 2015, as amended from
time to time (the “Sale Agreement”), between the Seller and the Purchaser.

 

Section 1.               Transferred Assets

 

(a)                                 The Transferred Assets to which this
Transfer Supplement applies are described on the Schedule of Portfolio
Investments attached as Schedule A hereto.

 

(b)                                 Purchase Date:          [                 ].

 

(c)                                  Purchase Price of Transferred
Assets:               $[                                 ].

 

Section 2.                                          Representations, Warranties
and Covenants of the Seller.  The representations, warranties and covenants of
the Seller set forth in Section 4 of the Sale Agreement shall be true in all
material respects as of the Purchase Date (or such other date specifically
provided in the particular representation or warranty).

 

Section 3.                                          Effect of Supplement. 
Except as specifically supplemented herein, the Sale Agreement shall continue in
full force and effect in accordance with its original terms.  Reference to this
specific Transfer Supplement need not be made in the Sale Agreement, or any
other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Sale Agreement, any reference in any of such items to the Sale Agreement
being sufficient to refer to the Sale Agreement as supplemented hereby.

 

Section 4.                                          Counterparts.  This Transfer
Supplement may be executed in any number of counterparts, and by the different
parties on different counterpart signature pages, all of which taken together
shall constitute one and the same agreement.  Any of the parties hereto may
execute this Transfer Supplement by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  This
Transfer Supplement shall be governed by the internal laws of the State of New
York.

 

*  *  *  *  *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
the Sale Agreement to be duly executed by their respective officers duly
authorized as of the day and year first above written.

 

 

 

CAREY CREDIT INCOME FUND

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HAMILTON FINANCE LLC

 

 

 

By: Carey Credit Income Fund, its Designated Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------